DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/6/2022, on Page 7 Paragraphs 2-3, with respect to 35 USC 112(b), have been fully considered but they are not persuasive. It is noted that the features disclosed in the Specification upon which applicant relies (i.e., Paragraph 0048) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, the amendment of “exceptional traffic situation” to “unexpected traffic situation” remains a relative term which renders the claim indefinite. The term “unexpected” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, one might consider an “unexpected traffic situation” to be a car that decides to brake before a yellow light while another person might not and instead consider the vehicle speeding through a yellow light to be an “unexpected traffic situation.” The claim lacks a common basis or framework for determining whether a traffic situation might be expected or not. For example, in order to overcome the 35 USC 112(b) rejection of claims 1, 2, 4, 8, 12, 13, 15, 17, 19, it could be helpful to recite in the claim that the unexpected traffic situation is defined as a traffic situation that “differs from an expectation according to routing information or map information available in the transportation vehicle” (Specification 0048). 
.Applicant’s arguments with respect to 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “unexpected” in claims 1, 2, 4, 8, 12, 13, 15, 17, 19 is a relative term which renders the claim indefinite. The term “unexpected” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One might consider an “unexpected traffic situation” to be a car that decides to brake before a yellow light while another person might not and instead consider the vehicle speeding through a yellow light to be an “unexpected traffic situation.” The claim lacks a common basis or framework for determining whether a traffic situation might be unexpected or not. For example, in order to overcome the 112b rejection, it could be helpful to recite in the claim that the unexpected traffic situation is defined as a traffic situation that differs from an expectation according to routing information or map information available in the transportation vehicle (Specification 0048). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillett (US20210132604A1).
Regarding claim 1, Gillett teaches an apparatus for a transportation vehicle, the apparatus comprising: one or more interfaces to communicate in a mobile communication system (see Paragraph 0086 for “ the control module 34 is coupled to a communication unit 32, which is an interface to communicate with a CC 200 via mobile communications, e.g., a 4G/5G base station 202”); 
and a control module configured to control the one or more interfaces, wherein the control module is further configured to determine a route section by operating the transportation vehicle in an automated driving mode, during which occurrence of an unexpected traffic situation is determined, transmitting information related to the unexpected traffic situation to a network component via a mobile communication system (see Paragraph 0137 for “other communications use a control module configured to control the one or more interfaces, wherein the control module is further configured to determine a route section for use in operating the autonomous passenger vehicle in autonomous driving to avoid an exceptional traffic situation, wherein the control module is configured to determine the exceptional traffic situation, transmit information related to the exceptional traffic situation to a network component using a mobile communication system”); 
and receiving, from the network component, information related to driving instructions for the route section to overcome the unexpected traffic situation, wherein the receiving of the driving instructions comprises remotely tele-operating the transportation vehicle along the route section to overcome the unexpected traffic situation (see Paragraph 0138 for “receiving, from the network component, information related to driving instructions for the route section to overcome the exceptional traffic situation, wherein the receiving of the driving instructions comprises tele-operating the autonomous passenger vehicle 100 along the route section to overcome the exceptional traffic situation”), 
wherein, responsive to operation in a first period of fully remote tele-operating, video data is transmitted with a first higher data rate and wherein, responsive to operation in a second period of partially remote tele-operating video data is transmitted with a second lower data rate (see Paragraph 0138 for “during a first period of fully tele-operating, video data is transmitted with a first higher data rate and wherein, during a second period of partially tele-operating, video data is transmitted with a second lower data rate”).
Regarding claim 2, Gillett teaches the apparatus of claim 1, the control module being further configured to determine the route section by providing information related to an environmental model of the transportation vehicle, information related to transportation vehicle data, and information related to video data to the network component in addition to the information related to the unexpected traffic situation (see Paragraph 0057 for “information related to an environmental model of the autonomous passenger vehicle may be provided to the network component in addition to the information related to the exceptional traffic situation…information related to autonomous passenger vehicle data and video data (e.g., with reduced data rate) may be provided to the network component in addition to the information related to the exceptional traffic situation”).
Regarding claim 4, Gillett teaches the apparatus of claim 1, the control module being further configured to determine the route section by receiving information related to a partial route section, wherein during the second period of partially tele-operating, the tele-operating is supported by at least partially maneuvering the transportation vehicle along the partial route section automatically, wherein, during the second period, the at least partially maneuvering is interrupted automatically in response to a further unexpected traffic situation (see Paragraph 0118 for “the network component 200 may be implemented in a distributed way and it may comprise a base station, a server, and a CC 200. In the present is the autonomous passenger vehicle 100 is receiving the proposed path (route section overcoming the unexpected traffic situation) from the server as part of the network component 200. The maneuver planning (MP) in the control module 34 of the autonomous passenger vehicle 100 needs to compare the proposed path with its own conditions. It either uses the proposed path or may reject it and gets connected with the CC 200 in this disclosed embodiment”; see also Paragraph 0044 for “systematically via programming a computer of the control network 300 provides a calculation unit processors for calculating the threshold value for switching to manual driving 304 according to the surrounding environment of the autonomous passenger vehicle 100 recognized by the environment recognition unit step. As described below, when the obstacle is recognized by the obstacle recognition unit step of the environment recognition unit step, the calculation unit step may calculate the threshold value for switching to manual driving 304 according to the distance between the obstacle and the autonomous passenger vehicle 100 and the type of obstacle. In addition, when the obstacle is not recognized by the obstacle recognition unit step of the environment recognition unit step, the calculation unit step may calculate the threshold value for switching to manual driving 304 (corresponds to an interruption) according to one or more of the road width of the road on which the autonomous passenger vehicle 100 travels and a type of facilities such as a parking lot on which the autonomous passenger vehicle 100 travels”).
Regarding claim 5, Gillett teaches the apparatus of claim 1, wherein the receipt of the driving instructions comprises receiving information on the route section from the network component, wherein the control module is further configured to verify whether the information related to the route section is suitable for the transportation vehicle, and wherein the transportation vehicle is automatically operating along the route section in response to the information related to the route section is suitable for the transportation vehicle (see Paragraph 0086 for “the control module 34 uses the consistency check module to verify whether the received proposed path is consistent. A consistency check may increase the trust level in the proposed path as the transportation vehicle 100 performs additional internal tests,” wherein the trust level from the verification corresponds to the suitability of the route section; see also 0067 for “the receiving 18 of the driving instructions comprises receiving information on the route section from the network component 200 and the method 10 comprises automatically operating the autonomous passenger vehicle along the route section. The method 20 further comprises receiving information related to an environmental model of the autonomous passenger vehicle from the autonomous passenger vehicle 100. The obtaining 24 of the information related to the driving instructions comprises determining information related to the route section based on the information related to the environmental model of the autonomous passenger vehicle;” see also Figure 5).
Regarding claim 6, Gillett teaches a transportation vehicle comprising the apparatus of claim 1 (see Paragraph 0005 for “the autonomous passenger vehicle operates remotely by a control network systematically configured to control navigation with respect to an autonomous drive system configured for transport objectives indicative of driving to pick-up locations and drop-off locations”).
Regarding claim 7, Gillett teaches a non-transitory computer readable medium including computer program code for performing operations of the control module of claim 1 when the computer program code is executed on a computer, a processor, or a programmable hardware component (see Paragraph 0048 for “the described functions of the control modules 34, 44 may as well be implemented in software, which is then executed on one or more programmable hardware components”). 
Regarding claim 8, see the corresponding limitations of claim 1. 
Regarding claim 9, Gillett teaches the apparatus of claim 8, wherein the obtaining of the information related to the driving instructions comprises retrieving previously stored information related to the route section from a storage and/or by determining the route section based on receiving environmental information from the transportation vehicle (see Paragraph 0069 for “the obtaining 24 of method 20 of the information related to the driving instructions may comprise retrieving previously stored information related to the route section from the storage/memory”).  
Regarding claim 10, Gillett teaches a network component comprising the apparatus of claim 2 (see Figures 4 which shows embodiments of an apparatus for a transportation vehicle and a transportation vehicle, embodiments of an apparatus for a network component and a network component, and an embodiment of a system in accordance with exemplary embodiments of the present invention and Figure 6 which illustrates embodiments of a transportation vehicle and a network component in accordance with exemplary embodiments of the present invention).  
Regarding claim 11, see the corresponding limitations of claim 7. 
Regarding claim 12, see the corresponding limitations of claim 1.
Regarding claim 13, see the corresponding limitations of claim 2.
Regarding claim 15, see the corresponding limitations of claim 4.
Regarding claim 16, see the corresponding limitations of claim 5.
Regarding claim 17, see the corresponding limitations of claim 1.
Regarding claim 18, see the corresponding limitations of claim 9.
Regarding claim 19, Gillett teaches the apparatus of claim 1, wherein the unexpected traffic situation includes a blocked roadway (see Paragraph 0052 wherein such an exceptional situation may be any traffic situation that is unexpected or differs from an expectation according to routing information or map information available in the autonomous passenger vehicle 100. For example, the road may be blocked by another autonomous passenger vehicle, a construction side, an accident, flooding etc).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US20210132604A1) in view of Lockwood (US20190011910A1).
Regarding claim 3, Gillett teaches the apparatus of claim 1, wherein during the second period of partially tele-operating, the method comprises transmitting video data (see Paragraph 0138 for “ during a second period of partially tele-operating, video data is transmitted with a second lower data rate”) but fails to explicitly teach in terms of visual snapshots.
However, Lockwood teaches comprises transmitting video data in terms of visual snapshots (see Paragraph 0086 for the selectors 504 each include status snapshots 506A, 506B, 506C, 506D, and 506E providing information related to the status of the respective vehicles 102. For example, status snapshots 506A and 506B indicate that AV 001 and AV 002 are “En Route,” indicating they are currently between a start point and destination of respective trips. The status snapshots 506C and 506D indicate that AV 003 and AV 004 are “Roaming,” indicating they are traveling the road network 104 without a defined destination. The example status snapshot 506E indicates that AV 005 is currently “Mapping,” indicating that AV 005 is currently collecting data related to local map data and/or global map data. In some examples, the status snapshots 506 may also include a charge indicator 508, an occupancy indicator 510, and a vehicle speed indicator 512).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous passenger vehicle system, as taught by Gillett, using the visual snapshots functionality, as taught by Lockwood, for the purpose of facilitating interaction between a teleoperator 150 and an example vehicle 102 (see Paragraph 0085 of Lockwood).
Regarding claim 14, see the corresponding limitations of claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gillett (US20210179137) teaches an autonomous dining vehicle characterized as a mobile restaurant, bar or a limousine comprising a lower floor, an upper floor connected by multiple steps, a kitchen area for cooking meals all made on the lower floor, a consumption area including tables and seating on the lower and upper floors, at least one restroom, door and a ramp for access. A driver may provide manual driving or a driver operating from a control center systematically provides autonomous driving to autonomously control steering and propulsion said wheel-set.
Pedersen (US2019278298A1) teaches methods and systems for providing remote support and negotiating problem situations of autonomous operation of vehicles based on signal states and vehicle information are described. The disclosed technology receives state data for the vehicles by an apparatus such as a remote vehicle support apparatus. The state data indicates a respective current state for the vehicles. The vehicles are each assigned to respective remote vehicle support queues based on the respective state data. An indication that one of the vehicles is requesting remote support is received by the remote vehicle support apparatus. In response to a determination that a change in the state data indicates that autonomous operation of the one of the vehicles is operating outside of defined parameter values, the remote support is provided to the one of the vehicles through a communications link by transmitting instruction data to modify the autonomous operation of the one of the vehicles.
Kobayashi (US20190317491A1) teaches in a remote-operation apparatus, a communication circuit receives, from an autonomous vehicle via a network, detection data indicating circumstances of an area around the autonomous vehicle. A display displays an image of the area around the autonomous vehicle generated based on the received detection data. The communication circuit transmits, via the network to the autonomous vehicle that is being remotely operated, a control command including an amount of operation obtained by correcting, based on characteristics of the autonomous vehicle, an amount of operation applied to an operation accepter by a remote operator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665